                               Case 7:18-cv-00366 Document 4 Filed in TXSD on 11/20/18 Page 1 of 1
rs4a        (Rev.o6/r7)                                                                    cIvL covER                                        SHEET
provided by local rules of court. This form. approved by the Judicial Conference of the United Sr.rcs rn Seprember                                                         I   9   74. is requ ired     lo   r rhe use of the Clerk      o   f   ('ou( lbr the
purpose ofiniriarinS rhe civildocker sheet. /.tEE /,\sl'8uc7lo,\'.t o.v,!'El'r PAGE ol-THIS Fo&tl.)

l. (a) PLAINI                IFFS
                                                                                                                                           ,BEtEUPdtSi,                             More or Less, Situate in Hidatso county, state of
UNITED STATES OF AI\,,IERICA                                                                                                               Texas:And F.E. & J.A. Knapp Limited Partnership

      (b)     County ofResidence ofFirsr Lasted PlaintifT                                                                                    (bunly ofRcsidence ol l:irsr Listed                      I)eltndanr           Hidalgo
                                    IEXCEPT IN L/,5 PUINTIFF C,1SES)                                                                                                                   (IN U,S PUIINTIFF C,ISES ONLI)
                                                                                                                                             \olt          IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                                           THE TRACI OF LAND INVOL\€D.


      (C)     Attomeys /F,iu, /r'ade A,ilress. ot.l Tetephme Nutnhet)                                                                            Alromeys       f/Kro{z)

Jessica A. Nathan, United States Attorney's Office, SDTX, 1701 West
Bus. Hwy.83, Ste.600, lvcAllen. TX 78501

ll.       BASIS OF JURISDICTION rpr,,.,, x'iron,&ionh)                                                                  lll.     CITIZENSHIP OF PRINCIPAL PARTIESraa.zo                                                                 x        n one Bo\Jbr Ptdiattl
                                                                                                                                         I F.n   D'|e^i^   Ca\e.   Onh)                                                     ond One Bo\          li)r D.li.iddnt)
0l    t     u.s. co""^n.nr               O -1       Fede.al Quesdon                                                                                                  PTF DET                                                                        PTF          DEF
               Plainrifl                              (U S. Govennlent Nn u               Pd/$)                                 Ciiizen ofTltis      Sl.ie           all O I                         IncoAoEted dr Principal      Place              Orl         O4
                                                                                                                                                                                                       ofBusine$ In Ttis Stale

O2          U S. Covemmenr               O.l        Dive6ity                                                                    Cnnen ofAnother           Shre            O2             O 2         IncorpoEi.d drlftincipal Place                   o 5 .,5
                                                      (lnli.ate CitEe$hiptl Putues in               hen l)                                                                                             of Ausiness In Anodr€r Star€

                                                                                                                                                                          OI             O I         Forcisn Nation                                   d 6        .,6

IV. NATURU OI' SUIT rli",, ., t                              ,, o,u.,r",                                                                                                                  Click herc for
                                                                           'I   ()                                                  FOR['FtrI tatj/Pr\rI TY                                                                        (rrltrRsIA'rlTlts
O I l0 Ins@c€                               PERSONAL INJURY                              PERSO\AI- I!{JIIRY                     O   625 Dru8 Relat!.d S€irue                       O   422 App.al 28 USC I 58              O 375 Fals!Claims Aci
O 120 M&ine                             O   310 Airplde                              O   365 Personal   hjurl      -                       of Prop.ny      2l   USC E8l            O   421 Withifawal                      O 376QuiTam(31USC
O ll0 Mill6 Acl                         O   315 Ai.plane P.oduci                              Pnducl LBbil         )            O   690 O,her                                              28 USC 157                                  3729(a)
O l.l0 N.gotiable lnstrument                       Liability                         O   167 Health Care/                                                                                                                  O ,100 State Reapponioment
O 150 Recovery of Overpayment           O ll20 Asserll. Libel &                              Phmaceutical                                                                               PRoPI]RT\       R    I(; I I'I'S   O :tl0Antnrut
          & Enforcemenr of Jud8meDt                                                          Pe6onal Inju.y                                                                        O   820   Copridis                      O 410 Baks and amking
O     l5l Medica.e Acl              O 310 F€dernl Employm'                                   Prcduct Liabrlny                                                                      O   830   Palot                         O 450 Cmmerce
a,    I52 Recovery of Defaulted            Liabilny                                  O   168 Aslenos Perenal                                                                       O   815   Pardt AbbrelEled              O    :160   Deponation
                                    O 340 Ma.nE                                              Injuy Producr                                                                                   New Drug Applicadon           O    470 Racker€er lnflumcrd           ind
          (Excludes ver.lu)         O l:15 Mdine Producr                                   Liability                                                                               O   E40Trad.ma*                                     Co..u Orgmizaions
O l5l R(overy of Overpalment                       LEbil'ty                           PIRSONAL PROPERTY                                                                                so('taL sF.cl Ru Y                  O    480 Cdlsumer Crcdn
            ofVeler4\   B€ne,ils        O   350 Molor Vehicle                        O 370 Olher Fnud   O 710 Fat Labor Stadards                                                   d   E6l HrA (1395f0                     O    490 CableAat Tv
tt    160   Sl@kholde6 Suirs            O   355 Moror Vehicle                        O l7l   Truth in Lending                                                                      d   862 Black LuDs (923)                O    850 S.cunries/ComoditieY
d     190   Othn Co.rr&t                        Producl Liatility                    O 380   Other Personal                     O   720 Labor,tranaSeme                            O   E6l Dlwc,'/Dlww (405(8))                     Exchange
O     195   CoDtraci Produd Liability   O 360Other Pereml                                    ftopertv Damag€                                                                       O   864 SSID Tnle XVI                   O    890 Other Sratulory ActioN
O     196   rnnchise                               Injury                            O   185 Prcpery Dam.se                     d   7trc   kilway     Labor Act                    O   865 RSI (405(s))                    O    891 Ag/cukuml Acts
                                        O   :162   Pe'sml lnjEy -                            Product Liabiliry                  O   75   I Emily ard Medi€l                                                                O    893 EnYiron n.ital Matters
                                                   M.di,al   Malrfrtie                                                                                                                                                     O    895 Feedm of          Infmatio
                                              (    t|lt RI(i     Ts                   PT   SO\[RPl-IItt()\S                     O   790 Other Labor Liligation                       }.EDERAL TA)( ST]I S
0i 2lo Lmd condemnarion                 O 440 Other Civil RiShts                                                                O   791 Employee Retirement                        O 870 Tdes (U.S. PlainlifI              O    896 ArbiFalion
O 220 Foreclosure                       O 441 volin8                  O 461 Alien Debm€e                                                Income S.cuity AcI                                                                 at   E99 Adrninisr.ative Procedure
O 210 Rent Leas€ & Ejectnent            O zl42 Employment             O 510 Motions ro Va@re                                                                                       O   871   IRS ftnd        Pany                   Ac/R.vEw or Appeal            of
O 210 Torrs to l.and                    O .143 Housing/                                                                                                                                      26 USC 7609                            Agency Decis'on
O 2,15 Ton Prodwr Liabil,ry                    A.ommodations          O sloceneral                                                                                                                                         O    950 Corsrituitonality of
O 290 All Other Real Prop.fly           O ,r15 Arne.. w/Disbilities - O 515 Death Pemlty                                                   t\t\ll(;R\I to\
                                                                                         Otlt..:                                O   .162   Nar@liatim Appli€tion
                                        O 4{6 Amer. w/Disbilities -                  O   540 Manlarus &      Othd               O   465 Other Immig?rion
                                                   Orher                             O   550 Civil tuBhis
                                        O 448 Educalion                              O   555 Pnson Condnion
                                                                                     O   560 Civil Delainee   '


V. ORIGIN rn"," - 'x inone Bn\onl)
Xl Original    c,2 Removed liom
    Proaeeding State Coun
                                                                  O3             Remanded          from
                                                                                                   Coun
                                                                                                                       Cl   4        or O 5
                                                                                                                                Reinsuted
                                                                                                                                Rcopened Transttrred  from O 6 Mulridislricl
                                                                                                                                                               l,itigation -
                                                                                                                                                                                                                                         O 8 Multidistricl
                                                                                 Appellate                                                  Another Disrrict   'lirnsl-er
                                                                                                                                                                                                                                                   Liiigation -
                                                                                                                                                                                                                                                   Dir!'cr File
                                             Cite lhe U.S. Civil Statute under which you are liling (Do aot                                       cite jurtdictirnal staruta ualess,li|ediry)
                                                                                             114
\ I. ('At         SU    O[ .\( TIO\          Brief descriprion of causc:
                                              Land Condemnation                                ceedin       for tem                          easement                ht of ent                 to surv           and conduct testin
Vll.               IN al ( HECK rF Trrrs rs cLASs ACTtoN
            REQUESTED                                                                                                               DENI-.\\D         $                                        CHE(--K         Ylls only ifdemanded in complaint
            COMPLAINT:                     ^
                         IJNDCR RULE 2 ]. I:,R,''V,P,                                                                                                                                          JURY          DEMAND: O Ycs XNo
VIII. Rf,LATED CASE(S)
             IF ANY                                                                  JIJI)CE                                                                                           I)OCKET NUMBIR
DATE                                                                                                               TORNFYOF RFCORD
't't t20t2018


     RIICEIPTi                      AMOL]NT                                                  APPLYI\C       IIJP                                                                                               MAC. JUDCE
